Case 1:19-cv-00917-RDA-TCB Document 71-1 Filed 12/18/19 Page 1 of 12 PagelD# 613

 

EXHIBIT “A”
ween |
Peel

Case 1:19-cv-00917-RDA-TCB Document 71-1 Filed 12/18/19 Page 2 of 12 Pagelb# 614

'

 

HUNTON ANDREWS KURTH LLP
ry | | N Ty QO N 2200 PENNSYLVANIA AVENUE, NW

WASHINGTON, D.C. 20037-1701
ANDREWS KURTH

TEL 202 +955 + 1500
FAX 202+ 778» 2201

RYAN M. BATES
DIRECT DIAL: 202 + 984 - 1696
EMAIL: rbates@HuntonAK.com

December 10, 2019 FILE NO: 037077,0000030

VIA FIRST CLASS MAIL AND E-MAIL (tsweeney@messalaw.com)

Thomas N. Sweeney, Esq.

MESSA & ASSOCIATES, P.C. oe
123 S 22"4 Street |
Philadelphia, Pennsylvania 19103

Re: Jane Doe y. Fairfax County School Board oo
Case No, 1:19-ev-00917-RDA-TCB :

Dear Tom:

 

Enclosed are the following: (i) a HIPAA release and (ii) Social Media releases pertaining
to your client’s Facebook, Instagram, and Snapchat accounts, Although discovery has not yet
started, please have these releases completed by your client, notarized, and returned to me
as soon as possible. If your client has utilized any other social media accounts from September
6, 2009 to the present, please let me know the social media platform and we will prepare
additional release(s}. We will not initiate discovery using these releases—--or otherwise use them
in any respect—auntil formal discovery starts.

Additionally, we wanted to take this opportunity to request that, in connection with this
lawsuit, your client undertake the necessary steps to preserve all documents, information, and
platforms, electronic or otherwise, that may be discoverable in this action. Specifically, we
request that your client preserve all originals and copies of e-mails, other electronic
communications, such as social media accounts/posts/content, blogs, internet
conversations/chats, PDFs, word processing documents, power point presentations, charts,
spreadshects, graphs, calendars, appointment books, diaries, record books, fog books, telephone
logs, text messages, photographs, recorded yoice mail messages, and all other relevant |
documents and information in the possession of your client. We also request that your client,
and her family, preserve the following platforms/devices: computer systems, databases, personal
digital assistants, handheld wireless devices/telephones, paging devices, voice mail and other ii
audio systems, networks, servers, archives, discs, drives, USB keys, cartridges, backup tapes, "
and other electronic storage devices. All of the aforementioned documents, information, and
platforms shall hereinafter be referred to as "Preserved Material."

ATLANTA AUSTIN BANGKOK BENING BOSTON BRUSSELS CHARLOTTE DALLAS DUBAI HOUSTCN LONDON
LOS ANGELES MIAMI NEWYORK NORFOLK RICHMOND SAN FRANCISCO THE WOODLANDS TYSONS WASHINGTON, DC
yaw. HuntonAK com

 

 
_, Case 1:19-cv-00917-RDA-TCB | Document 71-1 Filed 12/18/19 Page 3 of 12 PagelD# 615

a

 

HUNTON

ANDREWS KURTH

Thomas N, Sweeney, Esq.
December 10, 2019
Page 2

In accordance with this request, your client should not delete any of her social media
accounts or the content (posts, pictures, comments, etc.) contained therein, If any account
or content deletion has already occurred, please let us know immediately so that recovery
efforts may be promptly undertaken.

Your client’s preservation obligations apply not only to Preserved Material in your
client’s possession, but also to Preserved Material in the possession of a third party, whom your
client controls, such as a family member, vendor, or agent. Accordingly, your client and other
third parties who possess Preserved Material must prevent the Preserved Material from being
destroyed, deleted, wiped, modified, concealed, shredded, erased, encrypted, re-imaged, or
corrupted until such time as this action has been fully resolved. In most cases, this requires your
client to suspend any document data destruction and backup tape recycling and to preserve all
hardware, unless a mirror image copy (a bit-by-bit copy) is made.

Given that this case has been pending for nearly five months, I expect that preservation
efforts were put in place long ago. To the extent that this has not already been done, we request
that you do so immediately.

We look forward to receiving the releases. If you have any questions or would like to
discuss, please feel free to call me.

Sincerely,

KCBS

Ryan M. Bates

Enclosures

 

 
Case 1:19-cv-00917-RDA-TCB Document 71-1 Filed 12/18/19 Page 4 of 12 PagelD# 616

 

AUTHORIZATION FOR RELEASE OF MEDICAL RECORDS

This authorization is designed to satisfy the Federal Standards for Privacy of Individually
Identifiable Health Information under the Health Insurance Portability and Accountability Act of
1996 (“HIPAA”) and the restrictions on disclosure of alcohol or drug abuse records under 42
C.F.R, Part 2 (the “Federal Alcohol and Drug Abuse Confidentiality Rules”),

|, CS Social Security No. 594-85-XXXX, do hereby authorize the following
Medical Provider(s) (the “Medicai Provider(s)”) to disclose the information described below to
the law firm of Hunton Andrews Kurth LLP (the “Recipient”), for Recipient’s use in connection
with a lawsuit pending in United States District Court for the Eastern District of Virginia
entitled Jane Doe v. Fairfax County Scheel Board, et al (the “Lawsuit”), and for no other
purpose,

MEDICAL PROVIDER(S):

All healthcare providers of every type who have ever treated me, specifically
including but not limited to, physicians, hospitals, clinics and institutions, medical
facilities, mental health clinics mental health hospitals, pharmacies and/or medical
professionals in receipt of this authorization

The information to be disclosed includes information that relates to my past, present or future
physical or mental heaith or condition, the provision of healthcare to me, and/or my past, present
or future payment for the provision of medical care, This information includes:

Any and all medical and/or health records, including but not limited to physical
evaluations and/or records, files, notes, reports, memoranda, correspondence,
laboratory reports, radiology reports, hospital discharge summaries, notes of
telephone conferences, evaluations, diagnoses, prescriptions, diagrams, or indicia
thereof, billing and payment records, tape recordings, videotape recordings, or
recordings in any medium made, concerning my identity, diagnosis, examination,
evaluation, history and treatment for any and all physical injuries and illnesses.

AND

Any records for mental or psychiatric treatment and treatment for aleohol or drug
abuse, including medication prescription and monitoring, counseling session start
and stop times, the modalities and frequencies of treatment furnished, results of
clinical tests, and any summary of diagnosis(es), functional status, the treatment
plan, symptoms, prognosis, progress to date, and other documents regarding my
treatment, including psychotherapy notes and notes recorded in any medium by a
mental health professional that document or analyze the contents of any
conversation during a counseling session and that are separated from the rest of
my medical record.

Page | of 2

 

 
 

I acknowledge and understand that I may revoke this authorization at any time by providing
written notice to the law firm of Hunton Andrews Kurth LLP, to the attention of Ryan M, Bates,
Hunton Andrews Kurth LLP, 2260 Pennsylvania Avenue, NW, Washington, D.C., 20036;
provided, however, that this authorization may not be revoked to the extent it has been relied
upon by any Medical Provider in disclosing any information prior to such revocation. This
authgrization is valid and in effect until the final adjudication of the Lawsuit (including any
appeals). 7"

I also acknowledge that the information provided pursuant to this authorization (other than
alcohol or drug abuse treatment records) may under HIPAA be redisclosed by the Recipient
without any additional authorization by me, and that, upon such redisclosure, such information
will no longer be protected under HIPAA, but the Recipient may be prohibited (1) from making
such redisclosure by applicable state law and/or (2) from disclosing alcohol or drug abuse
treatment records under the Federal Alcohol and Drug Abuse Confidentiality Rules.

I further acknowledge that any Medical Provider listed above may not condition treatment upon
whether | sign this authorization.

A copy of this authorization has the same force and effect as the original. A copy of this
authorization will be given to me after it is signed.

 

[SIGNATURE] Date

 

 

Social Security Number of Plaintiff

 

Date of Birth (mm/dd/yr) of Plaintiff

Page 2 of 2

037077.0000036 EMF_US 77337724v2

 

 

 

 

 

 
. Case 1:19-cv-00917-RDA-TCB_ Document, 71-1 Filed 12/18/19 Page 6 of 12 PagelD# 618 7

 

CONSENT & AUTHORIZATION FOR
RELEASE OF SOCIAL MEDIA INFORMATION

 

TO: Facebook, Inc.

I, the undersigned, am the holder of an account with Facebook, Inc. (“Facebook”) in the
name set forth below associated with the username and e-mail address also set forth below
(“Account”), I understand that information related to my Account is being sought by subpoena
or other process in connection with a lawsuit styled Jane Doe v. Fairfax County School Board, et
al., Crvil Action No. 1:19-cv-00917 (E.D. Va.), in which I am the Plaintiff, and for no other
purpose.

I hereby certify that I am the owner of the Account for which records are requested.

| have read and understand the contents of this Consent & Authorization for Release of
Social Media Information.

I agree to hold harmless and do forever hold harmless Facebook for the disclosure of
such information and do forever waive on my behalf, and on behalf of my heirs and assigns, any
and all claims resulting from Facebeok’s disclosure of any information related to me or my
Account pursuant to this consent.

Account Holder’s Name:

 

Username/Facebook User Id:

 

URL of Facebook Page:

 

Email Address Associated with Facebook Account:

 

Account Holder Signature: Date:

 

A photocopy of this authorization shall be considered as effective and valid as the original. This
authorization shall be valid for the duration of the aforementioned Lawsuit.

In order for this consent to be effective, the Account holder must sign this certificate and have it
notarized as set forth below,

 
Case 1:19-cv-00917-RDA-TCB Document “1-1 Filed 12/18/19 Page 7 of 12 PagelD# 619
wean Dale OU ee eo a ee ee La ee ON a

 

 

 

 

ACKNOWLEDGMENT
State of
County of
On before me, (insert name and title
of the officer) personally appeared , who proved to me on the

 

basis of satisfactory evidence to be the person(s) whose name(s) is/are_subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in_his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the instrument the _person(s), or
the entity upon behalf of which the person(s) acted, executed the instrument.

I declare under PENALTY OF PERJURY under the laws of the State of

that the foregoing paragraph is true and correct.
WITNESS my hand and official seal,

Signature (Seal)

 

 
Case 1:19-cv-00917-RDA-TCB Document 71-1 Filed 12/18/19 Page 8 of 12 PagelD# 620

 

CONSENT & AUTHORIZATION FOR
RELEASE OF SOCIAL MEDIA INFORMATION

TO: Instagram, Inc.

I, the undersigned, am the holder of an account with Instagram, Inc. (“Instagram”) in
the name set forth below associated with the username and e-mail address also set forth below
(“Account”). I understand that information related to my Account is being sought by subpoena
or other process in connection with a lawsuit styled Jane Doe v. Fairfax County School Board, et
al., Civil Action No. 1:19-cev-00917 (E.D. Va.j, in which I am the Plaintiff, and for no other

purpose.
Thereby certify that 1 am the owner of the Account for which records are requested.

I have read and understand the contents of this Consent & Authorization for Release of
Social Media Information,

I agree to hoid harmless and do forever hold harmless Instagram for the disclosure of
such information and do forever watve on my behalf, and on behalf of my heirs and assigns, any
and. all claims resulting from Instagram’s disclosure of any information related to me or my
Account pursuant to this consent,

Account Holder’s Name:

 

List each username and profile URL used any time between September 6, 2011 and the present:

i. Username:

 

Profile URL:

 

Date Range:

 

Email Address Associated with Account:

 

ii. Username:

 

Profile URL:

 

Date Range:

 

Email Address Associated with Account:

 

 

 
Case 1:19-cv-00917-RDA-TCB Document 71-1
Thane A Ma PCI es ee Aa |

Filed 12/18/19 Page 9 of 12 PagelD# 621

 

ii, Username:

 

Profile URL:

 

Date Range:

 

Email Address Associated with Account:

 

(Use additional pages if necessary)

Account Holder Signature: Date:

A photocopy of this authorization shall be considered as effective and valid as the original. This
authorization shall be valid for the duration of the aforementioned Lawsuit.

In order for this consent to be effective, the Account holder must sign this certificate and have it
notarized as set forth below.

 

 

 
Case 1:19-cv-00917-RDA-TCB Document 71-1 Filed 12/18/19 Page 10 of 12 PagelD# 622
sca teed Bae so log os lel Yee lee leet Tee eee ONE US, , : Polp Cab . a

 

 

 

 

 

 

ACKNOWLEDGMENT
State of
County of
On before me, (insert name and title
of the officer) personally appeared. , who proved to me on the

 

basis of satisfactory evidence to be the person(s) whose name(s) is/are_subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in_his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the instrument the_person(s), or
the entity upon behalf of which the person(s) acted, executed the instrument.

I declare under PENALTY OF PERJURY under the laws of the State of

that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.

Signature (Seal)

 
Case 1:19-cv-00917-RDA-TCB Document 71-1 Filed 12/18/19 Page 11 of 12 PagelD# 623

 

CONSENT & AUTHORIZATION FOR
RELEASE OF SOCTAL MEDIA INFORMATION

TO: Snap, Inc.

I, the undersigned, am the holder of an account with Snap, Inc. (“Snapchat”) in the
name set forth below associated with the username and e-mail address also set forth below
(“Account”). I understand that information related to my Account is being sought by subpoena
or other process in connection with a lawsuit styled Jane Doe v. Fairfax County School Board, et
al., Civil Action No. 1:19-cv-00917 (E.D. Va.), in which I am the Plaintiff, and for no other
purpose.

I hereby certify that I am the owner of the Account for which records are requested,

T have read and understand the contents of this Consent & Authorization for Release of
Social Media Information.

I agree to hold harmless and do forever hold harmless Snapchat for the disclosure of
such information, and do forever waive on my behalf, and on behalf of my heirs and assigns, any

and all claims resulting from Snapchat’s disclosure of any information related to me or my
Account pursuant to this consent.

Account Holder Name:

 

Username:

 

Email Address Associated with Snapchat Account:

 

Phone Number Associated with Snapchat Account:

 

Account Holder Signature: Date:

A photocopy of this authorization shal] be considered as effective and valid as the original. This
authorization shall be valid for the duration of the aforementioned Lawsuit.

In order for this consent to be effective, the Account holder must sign this certificate and have it
notarized as set forth below.

 

 

 

 

 
Case 1:19-cv-00917-RDA-TCB Document 71-1 Filed 12/18/19 Page 12 of 12 PagelD# 624

 

 

 

 

 

ACKNOWLEDGMENT
State of
County of !
On before me, (insert name and title
of the officer) personally appeared , who proved to me on the

 

basis of satisfactory evidence to be the person(s) whose name(s) is/are_subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in_his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the instrument the person(s), or
the entity upon behalf of which the person(s) acted, executed the instrument.

I declare under PENALTY OF PERJURY under the laws of the State Of 2

that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.

Signature (Seal)

 

 
